DETAILED ACTION
Re. application number 17/036275, this action responds to the RCE dated 07/16/2022.
At this point, claims 1-32 have been cancelled.  Claims 33, 46, and 51 have been amended.  Claims 33-60 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-37, 44-46, 49, 51-55, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ong (US 2013/0212431 A1) in view of Van Lunteren et al (US 2005/0132342 A1).
	
Re claim 33, Ong discloses the following:
A circuit, comprising: a logic core in an integrated circuit (p. 3, ¶ 25; p. 4, ¶ 32).  The device processor is a logic core (p. 4, ¶ 32).  The processor (logic core) can be part of an integrated circuit (p. 3, ¶ 25)
a memory control circuit configured to control a flow of memory information between the logic core and a memory that is external to the integrated circuit; and (Fig. 12; p. 10, ¶ 127).  The smart memory controller (memory control circuit) is between the memory (emerging memory 815) and the processors 840 (logic core) (Fig. 12).  The smart memory controller handles the flow of data between the smart memory (memory) and the logic devices (logic core) (p. 10, ¶ 127).
buffer logic configured to couple the memory to the logic core  (p. 10, ¶ 131 to p. 11, ¶ 133)  The smart memory controller can include additional processors (buffer logic) coupled to the smart memory (memory) and connected to the logic (logic core).  They are logic that buffers memory transfers into the memory, so they are “buffer logic”;
wherein the buffer logic is further configured to execute operations (p. 4, ¶ 38-39).  The smart memory processors (buffer logic) can handle various offloaded tasks (operations);

Ong discloses a smart memory (buffer logic) which can handle a variety of offloaded tasks; however, it does not disclose the smart memory executing the specifically enumerated tasks of claim 33.

Van Lunteren discloses that buffer logic is further configured to execute operations that comprise at least one of head and tail pointer management, video processing and analysis, or pattern matching (Fig. 1, character processing unit 7; ¶ 17).  The system comprises a coprocessor (buffer logic), which is external to the processor (logic core).  It includes a character processing unit which executes pattern matching operations.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the smart memory of Ong to implement the offloaded pattern matching of Van Lunteren, because Van Lunteren suggests that offloading features such as pattern matching from the processor to the coprocessor enable the pattern matching to be performed more efficiently than using software on a general-purpose processor (¶ 16-18).

Re claim 34, Ong and Van Lunteren disclose the circuit of claim 33, and Ong further discloses an interface bus configured to manage traffic between the memory and the logic core (Fig. 12, high speed interface 825, system bus 810; p. 10, ¶ 126-127).  The memory and logic 830 (logic core) are connected over the high speed interface 825 and system bus 810 (interface bus), which manages traffic between them.

Re claim 35, Ong and Van Lunteren disclose the circuit of claim 33, and Ong further discloses that the interface bus includes a driver circuit and a receiver circuit (Fig. 12; p. 9, ¶ 99).  Buses are implemented as bidirectional buses which have circuitry capable of sending (driver) and receiving (receiver) (p. 9, ¶ 99).  The system bus 810/high speed interface 835 are shown as having bidirectional connections (Fig. 12).

Re claim 36, Ong and Van Lunteren disclose the circuit of claim 33, and Ong further discloses that the operations are exclusively executed in the buffer logic (p. 4, ¶ 38).  The operations are offloaded to the smart memory system, such that the logic on the smart memory, not the device processor (logic core) exclusively executes the operations.

Re claim 37, Ong and Van Lunteren disclose the circuit of claim 33, and Ong further discloses that the memory exclusively stores information for the operations (p. 4, ¶ 38-39).  The memory on the smart memory system (memory) exclusively stores the operational data for the offloaded operations.

Re claim 44, Ong and Van Lunteren disclose the circuit of claim 33, and Ong further discloses that the operations are performed on the integrated circuit only by the buffer logic (p. 3, ¶ 25; 4, ¶ 38).  The operations are offloaded to the smart memory system, such that the logic on the smart memory, not the device processor (logic core) exclusively executes the operations (p. 4, ¶ 38).  Additionally, the claim language does not explicitly state that the buffer logic is actually on the IC, only that the operations are performed on the IC, and by the buffer logic; nevertheless, in the interest of furthering compact prosecution, it is noted that Ong discloses that the processor and memory can be placed on a system-in-package or system-in-module integrated circuit (p.3, ¶ 25).

Re claim 45, Ong and Van Lunteren disclose the circuit of claim 33, and Ong further discloses that performance is exclusively designated on the integrated circuit to the buffer logic (p. 3, ¶ 25; p. 4, ¶ 38).  The operations are offloaded to the smart memory system, such that the logic on the smart memory, not the device processor (logic core) exclusively executes the operations (p. 4, ¶ 38).  In one embodiment, the processor, memory, and system module are all integrated onto a SiP or SiM integrated circuit (p. 3, ¶ 25).

Re claim 46, Ong discloses the following:
A method for handling operations, comprising: receiving information from a logic core implemented in an integrated circuit (p. 3, ¶ 25; p. 4, ¶ 32).  The device processor is a logic core (p. 4, ¶ 32).  The processor (logic core) can be part of an integrated circuit (p. 3, ¶ 25), and can offload tasks to the memory (which receives information (p. 4, ¶ 32);
receiving information from an off-die memory external to the integrated circuit (Fig. 12; p. 10, ¶ 127).  The smart memory controller (memory control circuit) is between the memory (emerging memory 815) and the processors 840 (logic core) (Fig. 12).  The smart memory controller handles the flow of data between the smart memory (memory) and the logic devices (logic core) (p. 10, ¶ 127);
executing the operations using the information received from at least one of the off-die memory or the logic core (p. 4, ¶ 38-39; p. 10, ¶ 131 to p. 11, ¶ 133).  The smart memory processors (buffer logic) can handle various offloaded tasks (operations);
wherein the operations are executed on buffer logic residing external to the logic core; and (Fig. 12).  The smart memory controller, and the processors therein (buffer logic), reside separately from, and external to, the logic 830/processor 840 (logic core);
transmitting a first set of results of the operation to the off-die memory (p. 4, ¶ 32).  The results of the complex computations (operations) are stored in off-die memory.

Ong discloses a smart memory (buffer logic) which can handle a variety of offloaded tasks; however, it does not disclose the smart memory executing the specifically enumerated tasks of claim 46.

Van Lunteren discloses wherein the operations comprise at least one of head and tail pointer management, pattern matching, or image processing, wherein the operations are executed on buffer logic residing external to the logic core (Fig. 1; ¶ 17).  See claim 33 above.  The coprocessor (buffer logic) executes pattern matching, and is external to the processor (logic core).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Ong and Van Lunteren, for the reasons noted in claim 33 above.

Re claim 49, Ong and Van Lunteren disclose the method of claim 46, and Ong further discloses an managing traffic between the off-die memory and the logic core (Fig. 12, high speed interface 825, system bus 810; p. 10, ¶ 126-127).  The memory and logic 830 (logic core) are connected over the high speed interface 825 and system bus 810 (interface bus), which manages traffic between them.

Re claim 51, Ong discloses the following:
A data processing system, comprising:a logic core in an integrated circuit (p. 3, ¶ 25; p. 4, ¶ 32).  The device processor is a logic core (p. 4, ¶ 32).  The processor (logic core) can be part of an integrated circuit (p. 3, ¶ 25)
an interface bus configured to manage traffic between the memory and the logic core (Fig. 12, high speed interface 825, system bus 810; p. 10, ¶ 126-127).  The memory and logic 830 (logic core) are connected over the high speed interface 825 and system bus 810 (interface bus), which manages traffic between them;
buffer logic coupled to the interface bus and the off-die memory  (p. 10, ¶ 131 to p. 11, ¶ 133)  See claim 33 above;
wherein the buffer logic is further configured to execute operations (p. 4, ¶ 38-39).  See claim 33 above;
wherein the buffer logic resides external to the logic core; and (Fig. 12).  See claim 33 above;
a processor, wherein the circuitry operates in cooperation with the processor (Fig. 12, processors 840).  The processors cooperate with the smart memory (circuitry).

Ong discloses a smart memory (buffer logic) which can handle a variety of offloaded tasks; however, it does not disclose the smart memory executing the specifically enumerated tasks of claim 51.

Van Lunteren discloses that buffer logic is configurable to execute operations that comprise at least one of head and tail pointer management, pattern matching, or image processing, wherein the buffer logic resides external to the logic core (Fig. 1; ¶ 17).  See claim 46 above.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Ong and Van Lunteren, for the reasons noted in claim 33 above.

	Re claim 52, Ong and Van Lunteren disclose the data processing system of claim 51, and Ong further discloses that the buffer logic resides in the off-die memory (Fig. 12; p. 4, ¶ 32).  The smart memory processors (buffer logic) resides in the smart memory controller in  the smart memory (off-die memory).

Re claim 53, Ong and Van Lunteren disclose the system of claim 51, and Ong further discloses that the interface bus includes a driver circuit and a receiver circuit (Fig. 12; p. 9, ¶ 99).  Buses are implemented as bidirectional buses which have circuitry capable of sending (driver) and receiving (receiver) (p. 9, ¶ 99).  The system bus 810/high speed interface 835 are shown as having bidirectional connections (Fig. 12).

Re claim 54, Ong and Van Lunteren disclose the system of claim 51, and Ong further discloses that the operations are exclusively executed in the buffer logic (p. 4, ¶ 38).  The operations are offloaded to the smart memory system, such that the logic on the smart memory, not the device processor (logic core) exclusively executes the operations.

Re claim 55, Ong and Van Lunteren disclose the system of claim 51, and Ong further discloses that the memory exclusively stores information for the operations (p. 4, ¶ 38-39).  The memory on the smart memory system (memory) exclusively stores the operational data for the offloaded operations.

Re claim 57, Ong and Van Lunteren disclose the system of claim 51, and Ong further discloses that the circuitry further comprises: a memory control circuit configured to control a flow of memory information between the logic core and the off-die memory (Fig. 12; p. 10, ¶ 127).  The smart memory controller (memory control circuit) is between the memory (emerging memory 815) and the processors 840 (logic core) (Fig. 12).  The smart memory controller handles the flow of data between the smart memory (memory) and the logic devices (logic core) (p. 10, ¶ 127).
	
Claims 38, 47-48, and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ong in view of Van Lunteren, further in view of Solihin et al (US 2011/0161346 A1).

Re claim 38, Ong and Van Lunteren disclose the circuit of claim 37, but do not specifically disclose storing operation results in an on-die memory for the logic core.

Solihin discloses that an on-die memory in the integrated circuit stores the results of the operation (Fig. 2, die 102; p. 1, ¶ 2).  The CPU (logic core) is part of an integrated circuit on the same die as a L1 cache (on-die memory).  The L1 cache stores a subset of data returned from a larger off-die memory (operation results).

It would have been obvious to one having ordinary skill in the art to integrate the on-die, memory of Solihin into the processor of Ong (combined with Van Lunteren), and use it to store data returned from the memory, because it would be applying a similar technique to improve a similar device in the same way.  Ong (combined with Van Lunteren) discloses a CPU, which interacts with a memory.  Solihin also discloses a CPU, which has been improved in a similar way to the claimed invention, to utilize an on-die, same IC cache (on-die memory), which stores a subset of data from an outside memory (operation results).  It would have been obvious to integrate the cache of Solihin into the processor of Ong (combined with Van Lunteren), because it would yield the predictable improvement of allowing for faster access to operation results.

Re claim 47, Ong and Van Lunteren disclose the method of claim 46, and Ong further discloses the processor offloading tasks to the smart memory (p. 4, ¶ 32); while this implies that the results of said tasks will likely be returned to the processor, it is not explicitly stated whether this is the case.  Accordingly, Examiner has provided Solihin.

Solihin discloses transmitting a second set of results of the operations to the logic core (Fig. 2, die 102; p. 1, ¶ 2).  The results of operations for a subset of outside memory are returned to the CPU (logic core).

It would have been obvious to one having ordinary skill in the art to modify processor (logic core) of Ong (combined with Van Lunteren) to returning data from memory to the CPU, as in Solihin, because it would be applying a similar technique to improve a similar device in the same way.  Ong (combined with Van Lunteren) discloses a CPU, which interacts with a memory.  Solihin also discloses a CPU, which has been improved in a similar way to the claimed invention, to return data from operations for storage in cache (on-die memory).  It would have been obvious to integrate the cache of Solihin into the processor of Ong (combined with Van Lunteren), because it would yield the predictable improvement of allowing for faster access to operation results by the CPU.

Re claim 48, Ong, Van Lunteren, and Solihin disclose the circuit of claim 38; accordingly, they also disclose a method implemented by that circuit, as in claim 48 (See Ong, p. 1, ¶ 2).

Re claim 56, Ong, Van Lunteren, and Solihin disclose the circuit of claim 38; accordingly, they also disclose a system implementing the same functionality implemented by that circuit, as in claim 56 (See Ong, p. 1, ¶ 2).

Claims 39-43, 50, and 58-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ong in view of Van Lunteren, further in view of Clive Maxfield, 2D vs. 2.5D vs. 3D ICs 101 (April 2012, available at http://www.eetimes.com/document.asp?doc_id=1279540, last accessed 12/01/2014) [hereinafter “Maxfield”].

Re claim 39, Ong and Van Lunteren disclose the circuit of claim 33, but do not specifically disclose using an interposer or through-silicon vias.

Maxfield discloses an interposer that couples the logic core to the off-die memory using a plurality of through-silicon vias (section “2.5D Integrated Circuits”).  Multiple dice, including CPUs and memory dice, can be connected using an interposer, which uses through-silicon vias.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to connect the processor core and memory of Ong (combined with Van Lunteren) using an interposer, as in Maxfield, because it would be applying a known technique to improve a similar device in the same way.  Ong (combined with Van Lunteren) discloses a processor (logic core) which is connected to off-die memory.  Maxfield also discloses a processor connected to off-die memory, which has been improved in a similar way to the claimed invention, to connect the processor and memory using an interposer with through-silicon vias.  It would have been obvious to integrate the interposer/through silicon vias of Maxfield to connect the processor and memory of Ong (combined with Van Lunteren), because it would yield the predictable improvement of yielding a 2.5D package, which holds more logic than a 1D package of similar size.

Re claim 40 Ong and Van Lunteren disclose the circuit of claim 33, but do not specifically disclose a 2.5 dimensional package.

Maxfield discloses that the circuit is implemented as a 2.5 dimensional package (section “2.5D Integrated Circuits”).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to connect the processor core and memory of Ong (combined with Van Lunteren) using an interposer, as in Maxfield, because it would be applying a known technique to improve a similar device in the same way.  Ong (combined with Van Lunteren) discloses a processor (logic core) which is connected to off-die memory.  Maxfield also discloses a processor connected to off-die memory, which has been improved in a similar way to the claimed invention, to create a 2.5D package.  It would have been obvious modify the circuit of Ong (combined with Van Lunteren) to create a 2.5D package as in Maxfield, because it would yield the predictable improvement of holding more logic than a 1D package of similar size.

Re claim 41, Ong and Van Lunteren disclose the circuit of claim 33, but do not specifically disclose a three-dimensional package.

Maxfield discloses that the circuit is implemented as a three-dimensional package (section “3D Integrated Circuits”).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to connect the processor core and memory of Ong (combined with Van Lunteren) using an interposer, as in Maxfield, because it would be applying a known technique to improve a similar device in the same way.  Ong (combined with Van Lunteren) discloses a processor (logic core) which is connected to off-die memory.  Maxfield also discloses a processor connected to off-die memory, which has been improved in a similar way to the claimed invention, to create a 3D package.  It would have been obvious modify the circuit of Ong (combined with Van Lunteren) to create a 3D package as in Maxfield, because it would yield the predictable improvement of holding more logic than a 1D package of similar size.

Re claim 42, Ong and Van Lunteren disclose the circuit of claim 33, but do not specifically disclose through-silicon vias.

Maxfield discloses that through-silicon vias couple the logic core to the memory (section “2.5D Integrated Circuits”).  The dies, which can be logic cores or memory, are coupled using through-silicon vias.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine Ong, Van Lunteren, and Maxfield, for the reasons noted in claim 39 above.

Re claim 43, Ong and Van Lunteren disclose the circuit of claim 33, but do not specifically disclose microbumps.

Maxfield discloses that microbumps couple the logic core to the memory (section "2.5D Integrated Circuits").  The components are connected using flip chip bumps and package bumps (microbumps).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine Ong, Van Lunteren, and Maxfield, for the reasons noted in claim 39 above.

Re claim 50, Ong and Van Lunteren disclose the method of claim 46, but do not specifically disclose using an interposer or through-silicon vias.

Maxfield discloses providing an interposer configured to couple the logic core to the off-die memory (section “2.5D Integrated Circuits”).  Multiple dice, including CPUs and memory dice (off-die memory), can be connected using an interposer, which uses through-silicon vias.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine Ong, Van Lunteren, and Maxfield, for the reasons noted in claim 39 above.

Re claims 58-60, Ong, Van Lunteren, and Maxfield disclose the circuits of claims 40-41 and 39, respectively; accordingly, they also disclose systems implementing the same functionality implemented by those circuits, as in claims 58-60, respectively (See Ong, p. 1, ¶ 2)

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 33-60 filed 07/16/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.
As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS

Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 33, 46, and 51, Applicant argues that Ong and Kumar do not disclose “wherein the buffer logic is further configured to execute operations that comprise at least one of head and tail pointer management, video processing and analytics, or pattern matching”  More specifically, Applicant argues that the previous buffer logic operations of “packet processing, traffic management, deep packet inspection” which are taught by Kumar, have been removed from the claims, and the remaining operations are not taught by Ong and Kumar.  In response, Applicant’s argument has been fully considered, but is moot in view of new grounds for rejection, for 2 reasons.  First, Examiner has provided Van Lunteren, which discloses a coprocessor (buffer logic) which executes pattern matching (Fig. 1; ¶ 17).  Second, it is noted that even in the absence of an explicit teaching that a specifically enumerated operation is offloaded to external buffer logic, Ong, Kumar, and Van Lunteren all disclose offloading various tasks from a general purpose processor to another data structure (smart memory, coprocessor, controller, etc).  Accordingly, it would have been obvious to one having ordinary skill in the art that any task capable of being executed by a general purpose processor could be offloaded to a separate logic component (buffer logic) in a similar fashion, and it would further have been obvious to separate a single processor into multiple processing structures capable of handling separate tasks, as it is merely making the processor separable (see MPEP § 2144.04(V)(C)).

Re claims 34-45, 47-50, and 52-60, Applicant argues that the claims are allowable by virtue of their dependence upon one of claims 33, 46, and 51, respectively.  As this is the sole argument for allowability, Applicant is directed to Examiner’s arguments re claims 33, 46, and 51 above, respectively.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 07/16/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132